United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 August 31, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 03-61041
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

DARON DEMETRIS KENNEY, also known as Tall Dog,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                      USDC No. 4:03-CV-226
                     USDC No. 4:93-CR-134-1
                      --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Daron Demetris Kenney, federal prisoner # 02255-112, has

filed an appeal from the district court’s order dismissing his

28 U.S.C. § 2255 motion as an unauthorized successive 28 U.S.C.

§ 2255 motion.    Because Kenney had previously filed a 28 U.S.C.

§ 2255 motion challenging his conviction, see United States v.

Kenney, No. 4:93-CR-134-S (N.D. Miss. Aug. 1, 2001)

(unpublished), and because Kenney had not obtained this court’s

authorization to file a second or successive 28 U.S.C. § 2255

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-61041
                                -2-

motion, the district court lacked jurisdiction to consider

Kenney’s motion.   See 28 U.S.C. §§ 2244(b)(3)(A) and 2255; United

States v. Key, 205 F.3d 773, 774 (5th Cir. 2000).   Accordingly,

Kenney’s appeal is DISMISSED.   We do not reach the question

certified by the district court.

     APPEAL DISMISSED.